                                      UNITED STATES DISTRICT COURT
                                                      for the

                                         Eastern District of Missouri

                                                         )
                       USA                               )
                        v.                               )   Case Number: 4:19-cr-00494
                                                         )
               LAMAR MILLER                              )


                         DEFENDANT’S SENTENCING MEMORANDUM


        Lamar Miller grew up hearing Pomp and Circumstance in his head. He couldn’t wait to

walk into the gymnasium, cross the stage and receive his high school diploma. Yet, it almost

didn’t happen. As a black male, odds were against him. His mom worked 13 hour days.1 After

school, Lamar took care of his brother, Lamark.2 Lamar cooked and cleaned, just to help his

mother.3 He didn’t want her to have to come home and cook after working all day.4 He used

drugs.5 He got jumped in the school bathroom and was kicked out.6 Luckily, his mom valued

education and convinced school administrators to instead place Lamar in the ACE program.7

The ACE program helps students “at risk of dropping out become high school graduates”. See

attached Exhibit A. In May, 2016, Lamar graduated from high school.8 He heard the music

playing over the speakers, playing for him and it was the proudest day of his life.9



1 Pre-Sentence Report Interview, December 19, 2019
2 Pre-Sentence Report (PSR) page 10
3 Interview with Lamar Miller’s mother, Tracy Perry, March 5, 2020
4 Id.
5 Pre-Sentence Report (PSR) page 11
6 Id.
7 Id.
8 Id.
9 See photo of Lamar Miller at his graduation, attached hereto as Exhibits B and C.
                                                         1
                                    Lamar’s School and Neighborhood

         Lamar lived at 11570 Fox Hall Lane10 and attended school at Hazelwood East High

School.11 While the high school graduation rate is 84.6% nationally, the rate of black high

school graduates from 2015-16 is only 76%.12 In Missouri, in the school year 2011-12, that rate

was only 73%.13 SchoolDigger ranks the Hazelwood School District 440th out of 484 Missouri

districts and gives Hazelwood East zero stars out of five.14

         His childhood home in the Hazelwood School District was broken into in November,

2019. The house was ransacked and video games and electronics stolen. Luckily no one was

home during this burglary or the one that happened the year before. The family has years of

happy memories in this house—Saturday game nights, watching scary movies trying to figure

out “who done it”, and working puzzles, but the last few years, Lamar’s mother has become

fearful for her safety and that of her children.15 Down the street, children were being

trafficked16 and she often heard gunshots in the cul-de-sac behind her home.17 She taught

Lamar and his brother when they heard gunshots to turn off the lights, hide and pretend that they

weren’t home.18 She finally decided to sell the home19 and move away after the house was shot



10 PSR page 10
11 PSR page 11
12 See Education Week article entitled “Data: U.S. Graduation Rates by State and Student Demographics” dated
December 7, 2017 attached hereto as Exhibit D
13 See https://www.governing.com/gov-data/education-data/state-high-school-graduation-rates-by-race-
ethnicity.html. A hard copy is attached hereto as Exhibit E. The Hazelwood School district boasts an 86.4%
graduation rate; however, this rate is not broken down by race and/or ethnicity. See attached Exhibit F.
14 SchoolDigger cites the following as data sources: National Center for Education Statistics, U.S. Department of
Education, the U.S. Census Bureau and the Missouri Department of Elementary and Secondary Education. See
attached Exhibit G.
15 Interview with Tracy Perry
16 See attached St. Louis Post-Dispatch article entitled “3 teen girls forced into prostitution in north St. Louis
County, police say” dated May 2, 2013, attached hereto as Exhibit H.
17 Interview with Tracy Perry
18Id.
19 See Zillow listing for 11570 Fox Hall Lane, Florissant, Missouri attached hereto as Exhibit I.
                                                         2
up earlier this year and she couldn’t avoid the danger any longer. Although her address has

changed, Ms. Perry is more than willing to provide a home for Lamar when he is released from

custody.20

                                     Growing Up Without a Father

        It was in this home on Fox Hall Lane that Lamar learned how to read.21 It was in this

home that Lamar also taught his older brother Lamark how to read.22 Although Lamark is a few

minutes older than Lamar, he was born with Down’s syndrome and has ongoing special needs.23

Their father’s attitude toward Lamark was a stressor their parents’ relationship and by the time

the twins were two, he had left.24 Because of his father’s attitude toward Lamark, Lamar didn’t

see his father again until he was 15 or 16 years old.25

        Although his mother remarried for a couple of years, Lamar essentially grew up without a

father figure.26 Lamar believes that his father’s absence made him a stronger person.27 This

may or may not be accurate as studies of fatherless children reveal mostly negative

consequences. In an interview with NPR, author and education advocate, Alan Blankstein,

discusses the effects of fatherlessness on children.28 According to Blankstein’s research,

“fatherless kids are … twice as likely to drop out.”29 In fact, fatherless boys specifically are

more likely than fatherless girls to act out.30 U.S. Department of Justice statistics relied on in


20 PSR page 10
21 Interview with Tracy Perry
22 Id.
23 Pre-Sentence Report (PSR) page 10
24 Id.
25 Pre-Sentence Interview
26 PSR page 10
27 Pre-Sentence Interview
28 See NPR article entitled “Poverty, Dropouts, Pregnancy, Suicide: What the Numbers Say About Fatherless
Kids”, dated June 18, 2017 attached hereto as Exhibit J.
29 Id.
30 Id.
                                                       3
“What Can the Federal Government Do To Decrease Crime and Revitalize Communities?” cited

in “Statistics on Fatherless Children in America”, children from fatherless homes account for

85% of all children that exhibit behavioral disorders, 71% of all high school dropouts, and 75%

of adolescent patients in substance abuse centers.31 According to Blankstein, 57% of African-

American children are fatherless.32

                                                Controlled Substances

        Lamar acted out in high school and abused drugs. His first of three possession cases

occurred when he was only 17.33 A study from the US Department of Health and Human

Services and referenced in “Statistics on Fatherless Children in America” (attached hereto as

Exhibit K ), states that “fatherless children are at dramatically greater risk of drug and alcohol

abuse.”34 When he was 13, Lamar admits to trying marijuana for the first time.35 Lamar

continued using marijuana almost daily until he was 20.36 He also used heroin, Xanax and

Percocet.37 As a juvenile, although the court ordered him to participate in both outpatient and

inpatient treatment through Preferred Family, he relapsed.38 As Lamar reflects on his current

situation, he realizes that he needs to stop using drugs. He admits that he made bad decisions

when he was using and knows that he cannot achieve his dreams or goals if he doesn’t stop using

drugs. Poor decision making skills and critical thinking skills are common among fatherless

children and as fathers have different discipline styles, children with fathers tend to have instilled



31 See liveaboutdot.com article entitled “Statistics on Fatherless Children in America” dated May 24, 2019.
32 Id.
33 PSR pages 7-8
34 “Statistics on Fatherless Children in America”
35 PSR page 11
36 Id.
37 Id.
38 Id.
                                                         4
in them a greater sense of right and wrong.39 Lamar wants the court to consider recommending

him for RDAP. Lamar got good grades in school and is open to any opportunity to improve

himself. For example, he participated in the ACTS program in the St. Louis County Jail during

his present confinement. In addition, he stated during his interview for the Pre-Sentence Report

that he is interested in vocational, occupational, and/or apprenticeship training during his

incarceration.40

                                  Feeling of Responsibility for Family

        Whether it was because they are twins or because of Lamar’s personality, Lamar has

always been protective of Lamark.41 Lamark was mainstreamed in school and because of

Lamark’s Down’s Syndrome, other children weren’t always understanding of or kind to him.42

Lamar took it upon himself to step in and on at least one occasion physically fought other

children who made fun of Lamark.43 Lamar taught Lamark to shave and he taught Lamark how

to dress and do other activities of daily life.44

        Lamar’s desire to take care of his brother doesn’t end with fighting and teaching. In

addition to helping with Lamark and performing household tasks, at the age of 16, Lamar started

working at McDonald’s, using some of his earnings for household expenses.45 After

McDonalds, Lamar worked through various temp agencies in St. Louis and in Tennessee where




39 “Statistics on Fatherless Children in America”
40 PSR page 11
41 See photo of Lamark Miller attached hereto as Exhibit L.
42 Pre-Sentence Interview
43 Id.
44 Interview with Tracy Perry
45 Id., PSR page 12
                                                        5
he lived with his sister.46 The jobs never lasted long, sometimes due to the nature of his

assignment and sometimes because of legal problems discussed above.47

                                                  Attitude

        His mother relayed a story about Lamar sums up his attitude. She said that Lamar was

playing football in middle school and probably only weighed about 95 pounds.48 As the next

game approached, he learned that the opposing lineman weighed about 300 pounds.49 All week

Lamar talked tough about get the other player and tackling him.50 His mom thought it was funny

because of the other player’s size compared to Lamar’s.51 She expressed her concern that if

Lamar went after the other player, he would just end up hurt.52 No matter how many times she

talked to him, “[Lamar] was not going to back down.” 53

                                             Conclusion

        Nothing in this sentencing memo is intended to excuse or minimize Lamar’s crime. This

information is relevant to the factors outlined in 18 USC 3553(a) and is intended to aid the court

in sentencing.

        Probation and Parole performed a vocational interest assessment with Lamar. The results

of this test indicate that he is a Realistic Investigative Social person. The test concludes that

Lamar is interested in work activities that include practical, hands-on problems and solutions;

that he likes activities that focus more on ideas and thinking than on physical activities; and that

he enjoys work activities where he assists others and promote learning and personal


46 PSR page 10
47 Pre-Sentence Interview
48 Interview with Tracy Perry
49 Id.
50 Id.
51 Id.
52 Id.
                                                  6
development.54 This is consistent with Lamar’s ultimate goal of owning a family business such

as an auto repair and detailing shop, a fast food restaurant, a car dealership and a clothing store.

This period of imprisonment has been helpful to Lamar. He believes that he is a better person.

Now that he is no longer using drugs, there is no reason to think that he will not approach his

goals with the same tenacity and focus that he approached his middle school football game and

never back down.



                                                      /s/ Rebecca J. Grosser________
                                                      Rebecca J. Grosser
                                                      225 S. Meramec Avenue
                                                      Suite 1100T
                                                      Clayton, MO 63105
                                                      (314) 227-2424
                                                      (314) 261-9085 facsimile
                                                      grosserlaw@yahoo.com

                                       Certificate of Service

        I hereby certify that a copy of the foregoing document was served on all parties of record
via the secure CM/ECF system to their e-mail address on file this 9th day of March, 2020.

                                                      /s/ Rebecca J. Grosser__________




53 Id.
54 PSR page 11
                                                  7
